DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This application is responsive to: Amendment filed 28 Nov. 2021
	Claims 1-18 are pending in this case. Claims 1, 7 and 13 are independent claims

Applicant’s Response
In Applicant’s Response dated 28 Nov. 2021, Applicant amended claims 1, 7 and 13; argued against all rejections previously set forth in the Office Action dated 02 Sep. 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (Pub. No.: US 2011/0028825; Filed: Jun. 3, 2010)(hereinafter “Douglas”) in view of Matsumoto (Pub. No.: US 2015/0146947; Filed: Nov. 12, 2014), further in view of Helterbrand (Pat. No.: 6,021,213; Filed: Jun. 13, 1996).
Regarding independent claims 1, 7 and 13, Douglas disclose a method for the generation of synthetic images to enhance a diagnostic imaging order, the method comprising:
receiving, by a computer, a verbal description of a clinical finding with respect to an anatomical part of a patient (0077-0078; 0116);
generating, by the computer, text from the verbal description using natural language processing (0096; 0116);
identifying, by the computer, a clinical finding in the text, the clinical finding describing a portion of an anatomical part of the patient at a particular location within the anatomical part (0082-0084; 0087; 0096-0097);
generating, by the computer, a synthetic image of the anatomical part, the synthetic image including a mark indicating the portion at the particular location within the anatomical part of the clinical finding (0153); and
generating, by the computer, a textual clinical order based on verbal description of a clinical finding (0120).

Douglas does not expressly disclose clinical finding based on a coordinate grid and pixel scale.
Matsumoto teach clinical finding based on a coordinate grid (0063-0072; 0142-0145; Fig 3; Fig 9).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Calhoun with Douglas for the benefit of allowing a physician to start image reading and interpretation report creation right after a medical image is captured (0008). 

Helterbrand teach clinical finding pixel scale (col 2 line 54-col 3 line 7; col 10, line 60 – col 11 line 19). 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Helterbrand with Douglas in view of Matsumoto for the benefit of identifing a region of interest for further segmentation (col 9, lines 20-25).

Regarding dependent claims 2, 8 and 14, Douglas disclose a method as in claims 1, 7 and 13 respectively, further comprising:
generating, by the computer, a caption for the synthetic image of the anatomical part, the caption comprising a textual description of the anatomical part and the clinical finding (0149).

Regarding dependent claims 3, 9 and 15, Douglas disclose a method as in claims 1, 7 and 13 respectively, further comprising:
generating, by the computer, a link for the synthetic image of the anatomical part in the generated textual clinical order (0062-0063; 0081).

Regarding dependent claims 4, 10 and 16, Douglas disclose a method as in claims 1, 7 and 13 respectively, further comprising:
submitting, by the computer, the generated textual clinical order along with the synthetic image of the anatomical part to a diagnostic image specialist using a computerized provider order entry in an electronic health record system (0056-0059).

Regarding dependent claims 5, 11 and 17, Douglas disclose a method as in claims 1, 7 and 13 respectively, wherein the synthetic image of the anatomical part is a 3-dimensional image of the identified anatomical part, the identified portion of the anatomical part, and the identified clinical finding in the identified portion of the anatomical part (0026; 0055; 0062; 0077; 0082; 0092).

Regarding dependent claims 6, 12 and 18, Douglas disclose a method as in claims 1, 7 and 13 respectively, wherein identifying, by the computer, the clinical finding in the identified portion of the anatomical part, further comprises:
receiving the verbal description from an examiner during an examination of the patient, the verbal description of the clinical finding describing a portion of the anatomical part in which the clinical finding is located (0077-0078; 0116); and
utilizing natural language processing, identifying the clinical finding within the received verbal description from the examiner (0096; 0116).
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768